Title: To James Madison from William Shepherd, 7 April 1821 (letter not found)
From: Shepherd, William
To: Madison, James


                ¶ From William Shepherd. Letter not found. 7 April 1821. Referred to in JM to James Francis Madison Shepherd, 8 Dec. [1825] (DLC), where JM quotes from William Shepherd’s letter: “A family of the negroes that belonged to my brothers Estate have been taken back for the benefit of Betsy Shepherd: if you think proper to subscribe $500 towards paying for them, it will be thankfully recd. The money is now due.” Dr. William Shepherd (d. 1825) was the brother of Alexander Shepherd, who married Elizabeth (Betsy) Conway Madison Shepherd, the daughter of JM’s deceased brother Francis (Southeastern Reporter [200 vols; St. Paul, Minn., 1887–1939], 2:273; Chapman, “Who was Buried in James Madison’s Grave?,” 253).
            